Citation Nr: 1109041	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1982 to September 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2010, the Veteran testified at a personal hearing conducted before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of the hearing is of record, although it is noted that the transcript may not be complete because the tape has areas that skipped.  The Board finds that because the claim is being granted in full, there is no prejudice to the Veteran in proceeding to decide this claim with the current hearing transcript.


FINDING OF FACT

The Veteran had headaches during service and has had headaches since that time.


CONCLUSION OF LAW

Headaches were incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for headaches, because the claim is being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a September 1997 service treatment record (STR), the problem list included migraine headaches.  In Reports of Medical History from 1982, 1986, 1993, 1994, and 1998, the Veteran denied frequent or severe headaches.  In Reports of Medical History from 2003 and 2006, the Veteran reported the presence of frequent or severe headaches.  In a May 2004 STR, the Veteran stated there was no increase in his headaches since a motor vehicle accident.  In a June 2006 STR, the Veteran reported a history of migraine headaches.  

In a June 2006 VA examination report, it was noted that the Veteran reported recurring migraine headaches for 9 years.  The Veteran stated that he was able to go to work, but he required medication to control the headaches.  The diagnosis was migraine headaches.  

In an April 2007 statement, C.C. stated that the Veteran worked for him from 1996 to 1999.  C.C. noted that the Veteran missed work during that time period due to his migraine headaches.  

In May 2007 private medical records, the Veteran reported that he woke up with a headache and had a history of migraine headaches.  The Veteran was examined and discharged home with medication.  

In a June 2007 statement, the Veteran's wife noted that the Veteran began having headaches in 1997.  She stated that the headaches were severe enough that they caused him to miss work and family time.  In a June 2007 statement, D.P. indicated that the Veteran worked directly for him from January 2004 through April 2006.  D.P. stated that during that time period, the Veteran missed work due to headaches at least once per week.  In a July 2007 statement, the Veteran asserted that during service he treated his headaches with Excedrin.  

At the March 2010 Board hearing, the Veteran reported that he didn't always seek treatment for his headaches during service, that he self-medicated and avoided noise.  He stated that he currently had headaches once or twice a week, but severe headaches only twice per month.  He stated that he had been married to his wife since 1987.  

The Board finds that the evidence of record supports a finding of service connection for headaches.  The Board notes that the Veteran is competent to report the presence of headaches because headaches are capable of lay observation.  Jandreau, 492 F.3d at 1377; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  The Veteran's lay statements regarding in-service headaches which have persisted since that time are also credible.  Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence).  The Veteran's statements are supported by complaints of headaches in the STRs in 1997, 2003, and 2006; lay statements that the Veteran missed work during service due to his headaches; and his wife's statement that he has missed work and family time due to headaches since 1997.  Additionally, the June 2006 VA examination diagnosed headaches.  Thus, the Board finds that there is competent and credible evidence of in-service headaches, recurring headaches since service discharge, and current headaches, or, evidence of a non-chronic condition with continuity of symptomatology after discharge.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for headaches.  38 C.F.R. § 3.303(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


